Exhibit 10.2

 

SCHULTZ PUBLIC RELATIONS, LLC

Services AGREEMENT

 

This Agreement (“Agreement”) is made between Schultz Public Relations, LLC, a
Delaware Limited Liability Company (“SPR”) and, IsoRay Medical, Inc.
(“Corporation” or “Client”), with respect to the following:

 

RECITALS

 

WHEREAS, SPR is in the business of providing public relations and media
relations/communications services to privately held and publicly held
corporations; and

 

WHEREAS, the Client is a legal corporation, and wishes to retain the services of
SPR the following Agreement is offered.

 

AGREEMENT

 

CONSIDERATION of the mutual promises made by SPR and the Client, and the terms
and conditions hereafter set forth, the receipt and adequacy of such
consideration being mutually acknowledged, SPR and the Client therefore agree to
the following:

 

1.

TERM AND TERMINATION:

 

The initial term of this agreement shall be for a twelve-month period commencing
on August 15th, 2018. This agreement will automatically renew every six months
following the initial contract period absent any other action. Contract may be
cancelled by either party by providing a 90-day written notice of intent to
terminate. In the event of notification of intent to terminate, payment will
immediately be due for any outstanding invoices including expenses and payment
will continue for the 90-days prior to date of termination. In the event of
nonpayment, the cost of collection, including attorney fees and the cost of time
spent by SPR seeking payment, shall be borne by Client.

 

2.

Public Relations Services

 

As requested by Client, Schultz Public Relations, LLC will provide the following
services.

 

 

1.

Support of message development in concert with marketing, investor relations,
and C-suite

 

 

2.

Writing of press releases with input from C-suite and additional parties as
appropriate

 

 

3.

Media relations

 

 

A.

Provision of Information

 

 

1.

SPR will utilize and disseminate information based on the information provided
by Client and Client directed staff and consultants. Client maintains
responsibility and accountability for the accuracy of information provided to
SPR.

 

 

2.

Ability to create media opportunities is predicated on provision of viable
content by Client for story development.

 

 

--------------------------------------------------------------------------------

 

 

3.

Fees

 

A monthly retainer in the amount of $5,000 per month will be paid for the
defined services. SPR will provide a monthly invoice for expenses and retainer.
Any services and work product requested outside the defined scope of work will
be considered in discussion with Client and if agreed to will be billed at a
rate of $250 per hour or a per project task fee.

 

 

A.

Client will be billed for vendor services and supplies including, but not
limited to, press release distribution services, press release and interview
tracking and acquisition of clippings/dubs of interviews, camera crews, editing
services, print services, DVDs, and any other expenses incurred in behalf of the
client. Expenses will be documented. No mark-up or additional charges will be
added to any of these services.

 

 

B.

Client agrees to pay all travel costs including airfare, ground transportation,
mileage, lodging, meals and related expenses incurred by SPR for Client business
initiatives and efforts.

 

a.            Retainer payment of $5,000 per month for services rendered is due
in accordance with the date of services commencement. First retainer payment is
due upon execution of contract.

 

b.             LATE PAYMENTS

 

There will be a 5% monthly late charge assessed after 10 business days elapse
without payment of invoice for retainer and expenses and all work will cease
until payment is received. Invoice for retainer and expenses will be delivered
to Client by email.

 

 

C.

EXTENSIONS AND RENEWALS: This Agreement may be extended “Extension Period”) upon
mutual agreement,

 

4.

Confidentiality

 

 

A.

CONFIDENTIAL INFORMATION

 

 

1.

“Confidential Information” shall include but is not limited to SPR’s personal
and professional contacts and any and all reports, guidebooks, training manuals,
and tip sheets prepared by SPR.

 

 

2.

Client agrees not to use any of SPR’s confidential information for its own uses
or purpose except to carry out discussions or a business understanding between
Client and SPR.

 

 

3.

Client agrees not to disclose any of SPR’s confidential information to any third
party and, and that they will take all reasonable and proper measures to protect
the secrecy of and avoid disclosure or use of SPR’s confidential information.

 

2

--------------------------------------------------------------------------------

 

 

5.

Remittance Failure and Breaches

 

B.          FAILURE TO REMIT PAYMENT: The continued lack of payment by Client to
SPR for a period of 30 continuous days pursuant to Section 1(C) shall be
considered a breach of this Agreement and shall, at SPR’s option, be valid
grounds to terminate this Agreement.

 

C.         COSTS DUE UPON BREACH: Notwithstanding the breach of this Agreement
by Client, SPR shall be entitled to receipt of all fees, hard costs,
compensation and expenses incurred for actual work performed, time spent seeking
payment, and legal fees associated with recovery of outstanding debt.

 

6.

CONTROLLING LAWS OF AGREEMENT:

 

 

A.

BEST EFFORTS BASIS: SPR agrees that it will at all times faithfully, to the best
of its experience, ability and talents, perform all the duties that may be
required of and from SPR pursuant to the terms of this Agreement. Client
understands and acknowledges that the success or failure of SPR’s efforts will
be predicated on Client’s performance, assets, sales, operating results and
management decisions.

 

 

B.

BINDING LAW: This Agreement shall be subject to all valid applicable laws, rules
and regulations of the State of Delaware and of the United States. In the event
that this Agreement, any of its provisions, or its outlined operations are found
to be inconsistent with or contrary to any such laws, rules or regulations, the
latter shall control. Furthermore, if commercially practicable, this Agreement
shall be considered modified accordingly and shall continue in full force and
effect as so modified.

 

 

1.

In the event of dispute resolution, disputes, differences, or controversies
shall be heard in the venue of the State of Delaware as designated by SPR.

 

 

C.

ENTIRE AGREEMENT: This Agreement supercedes and replaces any and all agreements,
whether oral or in writing, and shall constitute the entire Agreement between
the parties unless modified by a written amendment signed by all of the parties
or their successors in interest. There are no other Agreements, undertakings,
restrictions, representations or warranties among the parties other than those
described and provided for in this Agreement and expressly signed by the parties
therein.

 

 

D.

WAIVER; Client agrees that SPR’s failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of that
provision or provisions, nor shall such failure prevent SPR from thereafter
enforcing each and every provision of this Agreement.

 

AGREED TO this 13th day of August, 2018.

 

 

 

Schultz Public Relations, LLC.

 

 

 

 

 

 

 

/s/ Sharon L. Schutz

 

 

 

Sharon L. Schultz, President

 

 

 

Schultz Public Relations, LLC

 

            Isoray Medical, Inc.               /s/ Lori A. Woods      

Lori Woods, Chief Executive Officer

IsoRay

 

 

3